Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 28, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/454,701, has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Drawings
The drawings were received on April 26, 2022.  These drawings are acceptable.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Paul M. Ratzmann on May 9, 2022.
The application has been amended as follows: 
	Claim 14: “wherein the second portion is positioned axially to one side of the first portion, and the opening of the filter base is positioned axially to the other side of the first portion” in lines 12-13 has been replaced with --wherein the second portion is positioned axially to a first side of the first portion, and the opening of the filter base is positioned axially to a second side of the first portion, opposite to the first side--
Claim 23 has been canceled.
Claim 28: “claim 22” in line 1 has been replaced with --claim 27--.
Claim 31: “end cap;” in line 6 should be replaced with --end cap.--
	Claim 31: “a water separator at the filter base of the fuel filter and configured to engage with the filter housing; and a pin attached to the water separator.” in lines 7-9 has been deleted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 14 is allowed because the prior art of record dos not show or suggest a fuel filter having a filter center support having a first portion extending along a first axial length, and a second portion extending along a second axial length, the first portion having a first inner diameter that is greater than a second inner diameter of the second portion, and having a first inner contact surface at the first inner diameter; and a filter base having an opening, the opening having an opening diameter and a second inner contact surface; wherein the fuel filter is positioned within a filter housing at a first axial location and at the first inner contact surface and contacts with an outer dimension of a radial extension of a center stack at the first axial location when the fuel filter is positioned within the filter housing, and contacts the center stack at a second axial location at the filter base; and wherein the second portion is positioned axially to a first side of the first portion, and the opening of the filter base is positioned axially to a second side of the first portion, opposite the first side, in combination with any remaining limitations in the claim.  Applicant’s arguments (see pages 10-11 of applicant’s remarks) are persuasive.  Stamey, Jr. et al. (US 2010/0140151) lacks the specific claimed arrangement between the first portion, second portion and the opening of the filter base, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claims 15-21 are allowed due to their dependency on claim 14.
Claim 22 is allowed because it includes the limitations of claim 15 which was previously indicated allowable in combination with claim 14.
Claims 24-28 are allowed due to their dependency on claim 22.
Claim 29 is allowed because it includes the limitations of claim 19 which was previously indicated allowable in combination with claim 14.
Claims 30-34 are allowed due to their dependency on claim 29.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778